

 
 

--------------------------------------------------------------------------------

 



 
EXECUTION COPY
 
Operation Number 36384
 
AGREEMENT ON PLEDGE OF MOVABLE PROPERTY
 
between
 
BALYKSHY L.L.P.
 
and
 
EUROPEAN BANK
 
FOR RECONSTRUCTION AND DEVELOPMENT
 
Dated 15 August 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

 ARTICLE I - DEFINITIONS AND INTERPRETATION   6          SECTION 1.01.
DEFINITIONS   6          SECTION 1.02. INTERPRETATION  12       ARTICLE II -
SECURED OBLIGATIONS  13           SECTION 2.01. SECURED OBLIGATIONS  13         
 SECTION 2.02. TERM   14        ARTICLE III - ESTABLISHMENT OF THE PLEDGE  15   
       SECTION 3.01. ESTABLISHMENT OF THE PLEDGE  15           SECTION 3.02.
PLEDGE  15           SECTION 3.03. VALUE OF PLEDGED PROPERTY  16         
 SECTION 3.04. FIRST RANKING PLEDGE  16           SECTION 3.05. ADDITIONAL
PROPERTY  16           SECTION 3.06. PLEDGED PROPERTY  17           SECTION
3.07. DELIVERY OF DOCUMENTS  17       
ARTICLE IV - LOCATION OF THE PLEDGED PROPERTY
18         ARTICLE V - POSSESSION AND CONTROL; RIGHT OF INSPECTION  19         
 SECTION 5.01. POSSESSION AND CONTROL  19           SECTION 5.02. INSPECTION BY
PLEDGEHOLDER  19           SECTION 5.03. PLEDGOR TO ASSIST  20         ARTICLE
VI - IRREVOCABLE OBLIGATIONS 20           SECTION 6.01. IRREVOCABLE OBLIGATIONS 
20           SECTION 6.02. LIMITATION OF RIGHTS  21         ARTICLE VII -
REPRESENTATIONS AND WARRANTIES  21           SECTION 7.01. FIRST RANKING PLEDGE 
21           SECTION 7.02. DUE REGISTRATION; POWER AND AUTHORITY  21 

 
1
 
 
 

--------------------------------------------------------------------------------

 


   SECTION 7.03. RIGHTS IN THE PLEDGED PROPERTY; NO OTHER LIENS  22        
 SECTION 7.04. CONSENTS   22          SECTION 7.05. NO VIOLATIONS  22         
 SECTION 7.06. NO LITIGATION  23           SECTION 7.07. NO MATERIAL ADVERSE
EFFE 23           SECTION 7.08. REPEATED REPRESENTATIONS AND WARRANTIES  23     
  ARTICLE VIII - COVENANTS OF THE PLEDGOR  24           SECTION 8.01. COMPLIANCE
WITH LAW 24           SECTION 8.02. MAINTENANCE OF PLEDGED PROPERTY  24        
 SECTION 8.03. ADDITIONS, MODIFICATIONS AND IMPROVEMENTS  24           SECTION
8.04. INFORMATION  25           SECTION 8.05. PAYMENT OBLIGATIONS  25         
 SECTION 8.06. LIMITATIONS  26           SECTION 8.07. CONSENTS; REGISTRATIONS 
27           SECTION 8.08. GOVERNMENTAL EXPROPRIATION  29           SECTION
8.09. GENERAL NOTICES  29           SECTION 8.10. FURTHER ASSURANCES  30       
   SECTION 8.11. POWERS OF ATTORNEY  30           SECTION 8.12. DEFENCE OF
PLEDGE  31           SECTION 8.13. NEGATIVE COVENANTS BY THE PLEDGOR  31       
 ARTICLE IX - DEFAULT; REMEDIES  33           SECTION 9.01. RIGHTS UPON DEFAULT 
33           SECTION 9.02. REMEDIES  33           SECTION 9.03. RIGHTS ABSOLUTE 
34           SECTION 9.04. FURTHER RIGHTS UPON DEFAULT  35           SECTION
9.05. EXPENSES  35           SECTION 9.06. NO RESPONSIBILITY FOR LOSS  35       
 ARTICLE X - APPLICATION OF PROCEEDS  35           SECTION 10.01. PRIORITY OF
MONIES APPLICATION  35           SECTION 10.02. SURPLUS  35 

 
2
 
 
 

--------------------------------------------------------------------------------

 
 

   SECTION 10.03. DEFICIENCY   36         ARTICLE XI - TERMINATION; RELEASE  36
         SECTION 11.01. TERMINATION PROVISIONS  36           SECTION 11.02.
TERMINATION AND RELEASE  36          ARTICLE XII - INDEMNITY  37         
 SECTION 12.01. INDEMNIFICATION OF PLEDGEHOLDER AND OTHERS  37           SECTION
12.02. UNENFORCEABILITY; MAXIMUM PERMITTED SATISFACTION  38          SECTION
12.03. REIMBURSEMENTS UNPAID DEEMED SECURED OBLIGATIONS  38        ARTICLE XIII
- COSTS  38         ARTICLE XIV - MISCELLANEOUS  39           SECTION 14.01.
TERM OF AGREEMENT  39           SECTION 14.02. ENTIRE AGREEMENT; AMENDMENT AND
WAIVER  39           SECTION 14.03. PLEDGOR'S OBLIGATIONS  39           SECTION
14.04. NOTICES  39           SECTION 14.05. ENGLISH LANGUAGE  40         
 SECTION 14.06. INDEMNITY AND EXPENSES  41           SECTION 14.07. RIGHTS,
REMEDIES AND WAIVERS  41           SECTION 14.08. GOVERNING LAW  42         
 SECTION 14.09. ARBITRATION AND JURISDICTION  42           SECTION 14.10.
PRIVILEGES AND IMMUNITIES OF THE PLEDGEHOLDER  44           SECTION 14.11.
WAIVER OF SOVEREIGN IMMUNITY  44           SECTION 14.12. RELIANCE  45         
 SECTION 14.13. SUCCESSORS AND ASSIGNS  45           SECTION 14.14. RIGHTS OF
THIRD PARTIES  45           SECTION 14.15. NO PARTNERSHIP OR AGENCY  45         
 SECTION 14.16. AGREEMENT AS PROPERTY OF THE PLEDGEHOLDER  46           SECTION
14.17. INTEGRITY  46           SECTION 14.18. SEVERABILITY  46           SECTION
14.19. DISCLOSURE  46 

 
3
 
 
 

--------------------------------------------------------------------------------

 
 

   SECTION 14.20. LANGUAGE AND COUNTERPARTS   47          SECTION 14.21.
SURVIVAL   47         SCHEDULE 1  49      SCHEDULE 2 53 

 
4

 
 
 

--------------------------------------------------------------------------------

 

This PLEDGE AGREEMENT (the "Agreement") is dated 15 August 2008 and is made
between:
 
(1)  
BALYKSHY L.L.P., a limited liability partnership organised and existing under
the laws of the Republic of Kazakhstan, with its registered address at 12 Murat
Uskenbaev Street, Atash Village, Tupkaragan District, Mangistau Region, the
Republic of Kazakhstan (the "Pledgor"); and

 
(2)  
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT, an international organization
organized and existing pursuant to the Agreement Establishing the European Bank
for Reconstruction and Development dated 29 May 1990 and located at One Exchange
Square, London EC2A 2JN, United Kingdom (the "Pledgeholder").

 
The Pledgor and the Pledgeholder are referred to herein as the "Parties" and
each as a "Party".
 
RECITALS
 
WHEREAS:
 
(A) By way of a loan agreement dated 21 December 2006 between the Pledgeholder
and the Pledgor as borrower, as amended by an amendment agreement dated 28 June
2007, the Pledgeholder has agreed to extend to the Pledgor a loan in the total
aggregate amount of thirty two million Dollars (US$32,000,000) (the "Loan"),
subject to the terms and conditions set forth therein (as amended, restated,
novated or supplemented from time to time, the "Loan Agreement");
 
(B) The Pledgor hereby provides security to the Pledgeholder as security for the
prompt payment when due of all amounts payable by the Pledgor to the
Pledgeholder under the Loan Agreement and any other Financing Agreements (as
defined below); and
 
(C) It is a condition precedent to the making of the first Disbursement (as
defined
 
5

 
 

--------------------------------------------------------------------------------

 

below) under the Loan Agreement that the Pledgor shall have duly executed and
delivered and perfected this Agreement.
 
NOW THEREFORE, the Pledgor and Pledgeholder hereby agree as follows:
 
ARTICLE I - DEFINITIONS AND INTERPRETATION
 
Section 1.01. Definitions
 
(a)  
Unless the context otherwise requires, capitalized terms not otherwise  defined
in this Agreement (including in the Recitals) shall have the respective meanings
given to them in the Loan Agreement.

 
(b)  
In this Agreement, the following capitalized terms shall have the following
meanings:

 
"Additional Property" 
has the meaning as set out in Section 3.05 (Additional Property);

 
"Applicable Law"
means all laws, ordinances, regulations, judgments, decrees, decisions, writs,
awards, orders, rules, directives, guidelines (to the extent that such
guidelines have the force of law or the compliance with which is in accordance
with general practice) and policies of any Authority, and international treaties
or any other agreements to which an Authority is a party, to the extent
applicable to the Pledgor, including the laws of Kazakhstan, its business and
financial operations or that otherwise relate to the subject matter thereof or
the exercise by the Pledgeholder of its rights under the Loan Agreement;

 
"Authority"
means any national, supranational, regional or local government or governmental,
administrative, fiscal, judicial or government owned body, department,

 
6

 
 
 

--------------------------------------------------------------------------------

 
 

 
commission, authority, tribunal, agency or entity or central bank (or any
person, whether or not government owned and howsoever constituted or called,
that exercise the functions of a central bank);

 
"Default"
means any event of default under any Financing Agreement;

 
"Dollars", "USD" or "S"
means the lawful currency of the United States of America from time to time;

 
"Disbursement"
has the meaning as set out in the Loan Agreement;

 
"Financing Agreements
means
 
(a) this Agreement;
 
(b) the Loan Agreement, as described in Sections 2.01(a) and 2.02(b) below;
 
(c) the Investment Agreement dated 28 June 2007, pursuant to which the
Pledgeholder agrees to make certain equity investments in the Pledgor,
specifically by acquiring a twenty two per cent. (22%) participation interest in
the Pledgor and by increasing the charter capital of the Pledgor by a Tenge
amount equivalent to ten million Dollars (USD 10,000,000);
 
(d) the Shareholders Agreement, dated August 6, 2008 pursuant to which the
Pledgeholder, the Pledgor, the Shareholder and the Sponsor agree, inter alia,
the manner in which the Pledgor is to be operated;
 
(e) the Put Option Agreement, dated August 6, 2008 pursuant to which the
Pledgeholder may require the Sponsor to purchase the participation interest of
the Pledgeholder in the Pledgor within an agreed

 
7

 
 
 

--------------------------------------------------------------------------------

 
 

 
timeframe and for an agreed amount;
 
(f) the Deed of Financial and Performance Guarantee, dated August 6, 2008
pursuant to which the Sponsor (as guarantor) provides an irrevocable completion
and performance guarantee of amounts owing to the Pledgeholder under the
Financing Agreements and amounts needed by the Pledgor for the Project;
 
(g) the Share Retention Deed to be entered into between the Pledgor, certain
founding individuals of the Sponsor, the Sponsor, the Shareholder and the
Pledgeholder, pursuant to which, inter alia, (i) the Shareholder agrees not to
effect any change in its equity interest in, or transfer any of its shares in
the capital of, the Pledgor (in its capacity as Borrower) without the prior
written consent of the Pledgeholder and (ii) the Sponsor agrees not to effect
any change in its equity interest in, or transfer any of its shares in the
capital of, the Shareholder without the prior written consent of the
Pledgeholder;
 
(h) the Subordination Deed, dated August 6, 2008 pursuant to which each of the
Sponsor and the Shareholder agree on the terms thereof to subordinate the
payment of amounts payable by the Pledgor (in its capacity as Borrower) to it
under the Subordinated Debt (as defined in the Loan Agreement) to the payment of
all amounts payable by the Pledgor to the Pledgeholder under the Financing
Agreement;
 
(i)  the Agreement on Pledge of Monies at the Bank Accounts, dated August 15,
2008 pursuant to which the Pledgor pledges its bank accounts as specified
 

 
8
 
 
 

--------------------------------------------------------------------------------

 
 

 
therein to the Pledgeholder as security for the prompt payment when due of all
amounts payable by the Pledgor to the Pledgeholder under the Loan Agreement and
any other Financing Agreement;

 

 
(j)  the Agreement on Mortgage of  Immovable Property, dated August 15, 2008
pursuant to which the Pledgor mortgages its immovable property as specified
therein to the Pledgeholder as security for the prompt payment when due of all
amounts payable by the Pledgor to the Pledgeholder under the Loan Agreement and
any other Financing
 
(k) the Participation Interest Pledge Agreement, dated August 15, 2008 pursuant
to which the Shareholder pledges the participation interest it owns in the
Pledgor to the Pledgeholder as security for the prompt payment when due of all
amounts payable by the Pledgor to the Pledgeholder under the Loan Agreement and
any other Financing Agreement;
 
(l) the Insurance Assignment to be entered into, pursuant to which the Pledgor
assigns by way of security in favour of the Pledgeholder the benefit of all
contracts of insurance and insurance policies and any amounts payable under such
contracts and policies and any other insurance amounts payable by insurers to
the Pledgor;
 
(m) the Deed of Assignment of Contracts, dated August 6, 2008 pursuant to which
the Pledgor assigns by way of security in favour of the Pledgeholder the benefit
of the Construction Contract entered into by and between the Pledgor and Datoba
Construction LLP on 7 November 2006; all service contracts


9
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
which have been entered into or will be entered into by and between the Pledgor
and marine base service users; and all performance bonds, warranties,
guarantees, undertakings and such other agreements which have been entered into
or will be entered into by the Pledgor and any other person;
 
(n) the Disbursement applications made by the Pledgor under the Loan Agreement
and any notices, certificates and applications issued by the Pledgor (in its
capacity as Borrower) or any other party to the Pledgeholder in each case in
connection with the Loan Agreement or any other Financing Agreement; and
 
(o) any other agreement designated as a Financing Agreement by the Pledgor (in
its capacity as Borrower) and the Pledgeholder,
 
and any of the above may individually be referred to as a "Financing Agreement";

 
"Lien" 
has the meaning as set out in the Loan Agreement;

 
"Kazakhstan"
means the Republic of Kazakhstan;

 
"Movable Asset Review Date"
means such date as is agreed between the Parties, to occur not less than
annually in December of each year for the duration of this Agreement, when
representatives of the Pledgeholder and the Pledgor shall review and update
Schedule 1 (Description of the Equipment and Other Items of Moveable Property,
Comprising the Pledged Property) hereto, as amended from time to time as
provided for in Section 3.06 (Pledged Property);

 
"Pledge" 
has the meaning as set out in Section 3.02 (Pledge);

 
10

 
 

--------------------------------------------------------------------------------

 
 
"Pledged Property" 
has the meaning as set out in Section 3.02 (Pledge);

 
 
includes
 
(i) any and all proceeds of any sale, insurance, indemnity, warranty or
guarantee payable to the Pledgor from time to time with respect to any of the
Pledged Property;
 
(ii) any and all payments (in any form whatsoever) made or due and payable to
the Pledgor from time to time in connection with any requisition, confiscation,
 
(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Pledged Property; and
 
(iv) any right of the Pledgor to claim any or all of the above;

 
 
has the meaning as set out in Article II (Secured  Obligations);

 
 
means the period commencing on the date hereof and terminating on (i) the date
upon which the Pledgeholder shall have notified the Pledgor that all of the
Secured Obligations owed to it have been unconditionally and irrevocably paid,
discharged and performed in full in accordance with the respective terms of the
Loan Agreement and any other Financing Agreements, or (ii), if earlier, the date
on which this Agreement has been terminated by agreement between the Parties;



"Shareholder" 
means Caspian Real Estate Limited, a limited liability company organized and
existing under the laws of the British Virgin Islands;

 
 
means Caspian Services Inc., a corporation organized and existing under the laws
of the State of Nevada, United States of America; and

 
 
means the lawful currency of the Republic of Kazakhstan

 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 
from time to time.

 
 
Section 1.02. Interpretation
 
In this Agreement, unless the context otherwise requires:
 
(a) unless the context otherwise requires, words denoting the singular include
the plural and vice versa, words denoting gender include all gender, and words
denoting persons include natural persons, corporations, partnerships, joint
ventures, or trusts, unincorporated organisations, authorities or any other
entity whether acting in an individual, fiduciary or other capacity, and
references to a person include its successors and permitted assigns and/or
transferees;
 
(b) a reference to a specified Article, Section or Schedule shall be construed
as a reference to that specified Article, Section of, or Schedule to, this
Agreement;
 
(c) a reference to an agreement includes any contract, concession, deed,
undertaking, instrument or other contractual arrangement, and any annexes,
exhibits, schedules thereto, and the side letters or other instruments issued in
connection therewith;
 
(d) a reference (i) to an amendment or to an agreement being amended includes a
supplement, variation, assignment, novation, restatement or re-enactment, and
(ii) to an agreement shall be construed as a reference to such agreement as it
may be amended, restated, supplemented or novated from time to time;
 
(e) the headings and the Table of Contents are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement;
 
(f) a Default is outstanding or continuing until it has been remedied or waived
by the Pledgeholder in writing;
 
(g) any reference to "law" means any law (including, any common or customary
law) and any treaty, constitution, statute, legislation, decree, normative act,
rule, regulation, judgment, order, writ, injunction, determination, award or
other legislative or
 
12

 
 

--------------------------------------------------------------------------------

 

administrative measure or judicial or arbitral decision in any jurisdiction
which has the force of law or the compliance with which is in accordance with
general practice in such jurisdiction;
 
(h) any reference to a provision of law, statute, rule or regulation is a
reference to that provision as from time to time amended or re-enacted;
 
(i) the terms "include" and "including" shall be deemed to be followed by the
words "without limitation" where not so followed;
 
(j) the term "control" (including, with correlative meanings, the terms
"controlling", "controlled by" and "under common control with"), as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through ownership of voting securities, by contract or
otherwise;
 
(k) "the knowledge of the Pledgor", "to the Pledgor's knowledge", or "to the
best of the Pledgor's knowledge" or similar expressions related to the knowledge
of the Pledgor shall always include the best knowledge of such party after due
and careful inquiry and investigation; and
 
(1) all exhibits, supplements and amendments hereto shall form an integral part
of
 
this Agreement.
 
ARTICLE II - SECURED OBLIGATIONS
 
Section 2.01. Secured Obligations
 
(a) The Pledge under this Agreement secures (i) the principal amount of thirty
two million Dollars (USD32,000,000) payable by the Pledgor in its capacity as
borrower under the Loan Agreement plus interest thereon and (ii) all present and
future obligations and liabilities (whether actual or contingent, whether owed
jointly or severally or in any other capacity whatsoever) of the Pledgor under
or in connection with the Loan Agreement, including the payment of fees,
charges, taxes, duties or other imposts,
 
13

 
 

--------------------------------------------------------------------------------

 

damages, losses, costs and expenses (including legal fees and court costs)
including, for the avoidance of doubt, any expenses related to enforcing of the
provisions of the Loan Agreement, any payments made under the Loan Agreement
which are thereafter avoided or required to be restored in an insolvency,
liquidation or otherwise, and any obligation to indemnify the Pledgeholder.
 
(b) The Pledge under this Agreement secures all present and future obligations
and liabilities (whether actual or contingent, whether owed jointly or severally
or in any other capacity whatsoever) of the Sponsor, the Shareholder and the
Pledgor to the Pledgeholder under any other Financing Agreement (including this
Agreement), including the payment of principal, interest, fees, charges, taxes,
duties or other imposts, damages, losses, costs and expenses (including legal
fees and court costs), including, for the avoidance of doubt, any expenses
related to retaking, holding, preparing for sale, selling or otherwise
foreclosing upon, and disposing of, or realising on the Pledged Property or
enforcing the provisions of this Agreement or any other Financing Agreement, all
amounts recoverable under a pledge in accordance with Applicable Law, any
payments made under this Pledge which are thereafter avoided or required to be
restored in an insolvency, liquidation or otherwise, and any obligation to
indemnify the Pledgeholder up to the maximum aggregate amount of forty million
Dollars (USD 40,000,000) (the "Secured Obligations").
 
(c) For the avoidance of doubt, (i) the nature, the amount and the terms and
conditions of the Secured Obligations are set forth in the Loan Agreement and
the other Financing Agreements; (ii) the Pledge created hereunder shall remain
in effect for the duration of the Security Period notwithstanding any failure by
the Pledgor (in its capacity as borrower) to satisfy its payment obligations in
accordance with the payment schedules set forth in the Loan Agreement.
 
Section 2.02. Term
 
(a) The Secured Obligations shall continue in full force until all obligations
of the Pledgor have terminated in accordance with the terms of the Loan
Agreement or, if later, until the date all moneys payable under the Loan
Agreement has been fully paid in
 
14

 
 

--------------------------------------------------------------------------------

 

accordance with the provisions thereof.
 
(b) Without prejudice to Section 2.02(a) or any rights of the Pledgeholder under
the Loan Agreement or any other Financing Agreement, the Pledgor in its capacity
as borrower shall repay the Loan in ten (10) equal (or as nearly as equal as
possible) semi-annual installments on each of 20 May or 20 November (provided,
however, if such date falls on a day which is not a Business Day, the payment
date shall be changed to the next succeeding Business Day). The first repayment
of the Loan shall be made on 20 November immediately following 28 June 2010 and
the final repayment of the Secured Obligations is scheduled for 20 May 2015 (the
"Scheduled Repayment Date") as these terms may be amended, restated,
supplemented or novated from time to time pursuant to the terms and conditions
of the Loan Agreement.
 
(c) Notwithstanding the foregoing, all obligations of the Pledgor hereunder
shall continue until the later of (i) the Scheduled Repayment Date; or (ii) the
expiration of the Security Period, as confirmed by written notice from the
Pledgeholder to the Pledgor.
 
ARTICLE III - ESTABLISHMENT OF THE PLEDGE Section 3.01. Establishment of the
Pledge
 
The Parties hereby agree that the Pledgor shall establish a pledge, pursuant to
the terms and on the conditions of this Agreement, on the Pledged Property for
the benefit of the Pledgeholder and as security for the Secured Obligations.
 
Section 3.02. Pledge
 
(a) As security for the prompt and complete payment and performance when due of
the Secured Obligations in accordance with the terms of the Loan Agreement and
the other Financing Agreements (including this Agreement), the Pledgor hereby
unconditionally and irrevocably establishes and provides to the Pledgeholder a
pledge (the "Pledge") over the Pledged Property.
 
(b) The property subject to the pledge is comprised of the equipment and
 
15

 
 

--------------------------------------------------------------------------------

 

other items of movable property listed in Schedule 1 (Description of the
Equipment and Other Items of Moveable Property, Comprising the Pledged Property)
hereto including any parts, appurtenances and improvements thereto as well as
those that may occur following the signature hereof (the "Pledged Property").
 
Section 3.03. Value of Pledged Property
 
The total assessed value of the Pledged Property has been determined by the
Parties to be six million two hundred and ninety one thousand three hundred and
thirty Tenge (KZT 6,291,330) and as such value may change from time to time.
Such assessed value of the Pledged Property shall not be determinative of the
starting price or as the actual price to be paid upon the sale of the Pledged
Property through an auction. In the event of any sale of the Pledged Property,
the Proceeds received by the Pledgeholder may exceed or be less than the
specified assessed value depending on the condition of the Pledged Property at
the moment of its sale and the price proposed by purchasers wishing to purchase
the Pledged Property on an arms-length basis.
 
Section 3.04. First Ranking Pledge
 
The Pledgor and the Pledgeholder hereby acknowledge that upon the registration
of the Pledge with the relevant registration authority of the Republic of
Kazakhstan (the "Registration Authority"), the Pledge shall become a first
ranking pledge over the Pledged Property and shall give the first ranking
priority to the claims of the Pledgeholder over the claims of any other person
or entity in respect of the Pledged Property, other than claims which are
preferred by operation of law over the claim of the Pledgeholder. For the
avoidance of doubt, the priority ranking contemplated by this Section 3.04 shall
also apply to the Amendment Agreement (as defined below), any other amendment
agreement entered into pursuant to Section 14.02 (Entire Agreement; Amendment
and Waiver) and any Additional Pledge Agreement (as defined below).
 
Section 3.05. Additional Property
 
The Parties further intend that any movable property and assets (other than
shares or participation interests) acquired by the Pledgor after the date hereof
(the
 
16

 
 

--------------------------------------------------------------------------------

 

"Additional Property") shall also be pledged as security for the Secured
Obligations under the terms and conditions hereof
 
Section 3.06. Pledged Property
 
(a) Schedule 1 (Description of the Equipment and Other Items of Moveable
Property, Comprising the Pledged Property) hereto constitutes an inventory of
the Pledged Property as at the date hereof The Parties agree that in order to
establish and provide a pledge of any Additional Property, such Additional
Property shall either be added to an amended Schedule 1 (Description of the
Equipment and Other Items of Moveable Property, Comprising the Pledged Property)
by way of execution of an amendment agreement (the "Amendment Agreement") or be
pledged under a separate pledge agreement (the "Additional Pledge Agreement") if
the Additional Property must be or should be pledged under an Additional Pledge
Agreement. Each Amendment Agreement and each Additional Pledge Agreement should
in such form as agreed by the Pledgeholder.
 
(b) The Pledgor undertakes, on each Movable Assets Review Date, to inform the
Pledgeholder in writing about any Additional Property acquired by the Pledgor
since the last Movable Assets Review Date to the extent that the value of any
individual asset exceeds fifty thousand Dollars (USD50,000); so that the Parties
may agree either to amend Schedule 1 (Description of the Equipment and Other
Items of Moveable Property, Comprising the Pledged Property) hereto and/or to
execute an Additional Pledge Agreement in order to pledge such Additional
Property.
 
(c) Within fourteen (14) days of such Movable Assets Review Date, the Parties
shall prepare and execute either an amended Schedule 1 (Description of the
Equipment and Other Items of Moveable Property, Comprising the Pledged Property)
hereto and/or an Additional Pledge Agreement.
 
Section 3.07. Delivery of Documents
 
Without prejudice to the Pledgor's obligation to deliver any documents to the
Pledgeholder pursuant to Sections 8.07 (Consents; Registrations), the Pledgor
shall
 
17

 
 

--------------------------------------------------------------------------------

 

deliver, or cause to be delivered as the case may be, to the Pledgeholder (in
form and substance satisfactory to the Pledgeholder):
 
(a) on the date hereof, a notarized copy of the resolution of the General
Meeting of the participants of the Pledgor approving the Pledge on the terms and
conditions set forth herein, including a right of the Pledgeholder to foreclose
on the Pledged Property under a non-judicial procedure;
 
(b) no later than thirty (30) calendar days after the date when any Additional
Property required to be pledged under the terms of this Agreement is purchased,
a notarized copy of the resolution of the General Meeting of the participants of
the Pledgor approving the Pledge over any Additional Property on the terms and
conditions set forth herein (including a right of the Pledgeholder to foreclose
on the Pledged Property under a non-judicial procedure);
 
(c) immediately upon receipt, a notarized copy of any document or instrument
evidencing any right or entitlement of the Pledgor to any of the Pledged
Property existing as of the date hereof or subsequently acquired, and any notice
or any other communication issued by any party to the Pledgor in respect of the
Pledged Property; and
 
(d) within two (2) Business Days of demand at any time and immediately upon
Default, original title documents related to the Pledged Property.
 
ARTICLE IV - LOCATION OF THE PLEDGED PROPERTY
 
The Pledged Property is located at Atash Village, Fort Shevchenko Town,
Tupkaragan District, Mangistau Region, Republic of Kazakhstan.
 
18

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE V - POSSESSION AND CONTROL; RIGHT OF INSPECTION

 
Section 5.01. Possession and Control
 
The Pledgor shall retain possession of the Pledged Property during the term of
this Agreement and shall have the right of possession, use and control of the
Pledged Property in the ordinary course of its business and in accordance with
the terms of this Agreement. The Pledgor may dispose of any of the Pledged
Property only with the prior written consent of the Pledgeholder, provided that
the Pledgor may dispose of obsolete assets which are to be promptly replaced by
an equivalent asset or one of greater utility; or obsolete or surplus assets
which are no longer required for the purpose of the Project. If the Pledgeholder
gives its consent to the disposal of any of the Pledged Property by the Pledgor,
the Pledgeholder shall release such Pledged Property from the Pledge and sign
and issue all documents as required by the Pledgor to effect such release. Any
costs and expenses of the Pledgeholder in connection with such release shall be
paid for by the Pledgor.
 
Section 5.02. Inspection by Pledgeholder
 
(a) Upon the request of the Pledgeholder and reasonable prior notice (except if
a
 
Default has occurred, in which case no notice shall be required to be given) the
Pledgor shall permit representatives of the Pledgeholder, or ensure that the
representatives of the Pledgeholder are permitted, during normal office hours,
to:
 
(i) visit any of the facilities and premises of the Pledgor or the place where
any business of the Pledgor relating to the Pledged Property is conducted;
 
(ii) have access to the Pledgor's books of account and records; and
 
(iii) have access, subject to prior consultation with the Pledgor, to those
employees and agents of the Pledgor who have or may have knowledge of the
Pledged Property or other matters with respect to which the Pledgeholder seeks
information,
 
19

 
 

--------------------------------------------------------------------------------

 

(b) In exercising its rights under this Section 5.02, the Pledgeholder shall use
all
 
reasonable endeavours to minimise any disruption to the business and operations
of the Pledgor and shall comply with the Pledgor's standard health and safety
procedures.
 
Section 5.03. Pledgor to Assist
 
The Pledgor agrees to give to the Pledgeholder at the Pledgor's own cost and
expense such clerical and other assistance as may be reasonably requested in
connection with the rights of the Pledgeholder under this Article V.
 
ARTICLE VI - IRREVOCABLE OBLIGATIONS Section 6.01. Irrevocable Obligations
 
The obligations of the Pledgor under this Agreement are continuing, irrevocable
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation (i) any
renewal, extension, amendment, novation or modification of or addition or
supplement to or deletion from, the Loan Agreement or any other Financing
Agreement or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof, (ii) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such
instrument or agreement or this Agreement or any exercise or non-exercise of any
right, remedy, power or privilege under or in respect of this Agreement, the
Loan Agreement or any other Financing Agreement, (iii) any furnishing of any
Additional Property or additional security to the Pledgeholder or any acceptance
thereof or any sale, exchange, release, surrender or realisation of any security
by the Pledgeholder, or (iv) to the fullest extent permitted by Applicable Law,
any invalidity, irregularity or unenforceability of all or part of any of the
Secured Obligations or of any other security therefor.
 
20

 
 

--------------------------------------------------------------------------------

 

Section 6.02. Limitation of Rights
 
This Agreement shall not be construed as limiting or in any way precluding the
exercise by the Pledgeholder of any or all of their rights for the full and
timely payment of all amounts owing under the Loan Agreement or any other
Financing Agreement or any other rights as set forth in any Applicable Law.
 
ARTICLE VII - REPRESENTATIONS AND WARRANTIES
 
The Pledgor hereby represents and warrants to the Pledgeholder as follows:
Section 7.01. First Ranking Pledge
 
The execution of this Agreement and its registration with the Registration
Authority will establish in favor of the Pledgeholder a first ranking pledge
over the Pledged Property. For the avoidance of doubt, the priority ranking
contemplated by this Section 7.01 shall also apply to the Amendment Agreement,
any other amendment agreement entered into pursuant to Section 14.02 (Entire
Agreement; Amendment and Waiver) and any Additional Pledge Agreement.
 
Section 7.02. Due Registration; Power and Authority
 
It is a limited liability partnership duly organised and validly existing under
the laws of Kazakhstan. It has the full corporate power, authority and right to
execute and deliver, to perform its obligations under, and to grant the Pledge
on the Pledged Property pursuant to this Agreement and has taken all necessary
corporate action to authorise the execution, delivery and performance of, and
grant of the Pledge. This Agreement has been duly executed by the duly
authorised representatives of the Pledgor, subject to the reservations and
qualifications set out in the legal opinions of the legal counsels to the
Pledgeholder as provided under Article IV (Conditions Precedent) of the Loan
Agreement, and constitutes the valid and legally binding obligation of it
enforceable in accordance with its terms.
 
21

 
 

--------------------------------------------------------------------------------

 

Section 7.03. Rights in the Pledged Property; No Other Liens
 
The Pledgor is the sole owner of the Pledged Property. Except for the Pledge
granted to the Pledgeholder hereby, the Pledgor owns the Pledged Property free
and clear of any and all encumbrances, including without limitation, Liens,
rights of purchase, rights of first refusal and claims and is not subject to any
dispute or litigation with or claim by any third party actual, or to the
knowledge of the Pledgor threatened or contingent with respect to the Pledged
Property. Except for the Pledge granted to the Pledgeholder hereby, no other
agreement or other public notice, filing or registration of rights of any third
parties, Liens with respect to all or any part of the Pledged Property is on
file or on record in any public office legally required to maintain such
agreements, notices, filings or registrations in any territory in which all or
any of the Pledged Property are maintained.
 
Section 7.04. Consents
 
Other than the acts described in Section 8.07 (Consents; Registrations) of this
Agreement, no consent or authorisation or filing with or other act by or in
respect of any Authority is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.
 
Section 7.05. No Violations
 
The execution of this Agreement by the Pledgor and compliance with its
respective terms:
 
(i) do not and will not result in violation of the Pledgor's constituent
documents and any provision contained in any Applicable Law; or
 
(ii) do not and will not conflict with or result in the breach of any provision
of, or require any consent under, or result in the imposition of any Lien under,
any agreement or instrument to which it is a party or by which it or any of its
assets is bound; or
 
(iii) do not and will not constitute a Default or an event which, with the
giving
 
22

 
 

--------------------------------------------------------------------------------

 

of notice, the passage of time or the making of any determination, or any
combination thereof, would constitute a default under any such agreement or
instrument.
 
Section 7.06. No Litigation
 
No litigation, investigation or proceeding of or before any arbitrator or
Authority is pending or, to the knowledge of the Pledgor, threatened by or
against any of the Pledgor or against any of its properties or revenues with
respect to this Agreement or any of the transactions contemplated hereby which
would have a material adverse effect upon any of the Pledged Property or the
granting of the Pledge.
 
Section 7.07. No material adverse effect
 
There is no other event which, in relation to the Pledged Property, or the
Pledge would or is likely to (i) have a material adverse effect on the ability
of the Pledgor to perform its obligations hereunder or (ii) materially and
adversely affect the status and ranking of the Pledgeholder as secured creditor
hereunder, in each case, as reasonably determined by the Pledgeholder.
 
Section 7.08. Repeated Representations and Warranties
 
The representations and warranties provided in this Article VII shall be deemed
to be automatically repeated by the Pledgor on the date of submission of the
Pledgor's applications for Disbursement, on every other date on which each
Disbursement is made under the Loan Agreement, on each Interest Payment Date and
on every date when an amendment agreement is entered into, by reference to the
facts and circumstances then existing.'
 
23
 
I EBRD to confirm.

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VIII - COVENANTS OF THE PLEDGOR
 
The Pledgor hereby covenants and agrees that during the Security Period, it
shall do all of the following:
 
Section 8.01. Compliance with Law
 
The Pledgor shall comply with all Applicable Law relating to the Pledged
Property or any part thereof or to the operation of the Pledgor's business.
 
Section 8.02. Maintenance of Pledged Property
 
The Pledgor shall make all repairs and alterations to the Pledged Property which
may be required by any Applicable Law, ordinances or regulations of any public
authorities having jurisdiction and the Pledgor shall make all repairs and
alterations to the Pledged Property as may be necessary to maintain the same in
good condition and for the purpose for which such property is intended.
 
Section 8.03. Additions, Modifications and Improvements
 
The Pledgor has the right to make additions to the tangible Pledged Property and
to modify and improve the tangible Pledged Property, subject to compliance with
the following conditions:
 
(a) such additions and modifications shall not inflict irreparable damage to the
operability of the relevant Pledged Property, provided that, after disassembly
of such additions and modifications, such Pledged Property will be as easy to
sell as it would 
 
24
 
 
 

--------------------------------------------------------------------------------

 

have been before the installation and assembly of such additions and
modifications and its monetary value will remain at least equal to that which
existed immediately before their installation and assembly, on condition,
however, that the making of such additions and modifications as are practically
necessary, will not be considered a violation of the present paragraph if the
Pledgor has undertaken timely actions necessary and sufficient to restore the
fitness of such Pledged Property and the value and sale value thereof;
 
(b) such additions, modifications and improvements shall not, when completed,
 
render the use of the Pledged Property less safe than the use of it was before
any such additions, modifications or improvements were made; and
 
(d) to the extent possible, including by the taking of all necessary and
sufficient
 
measures, the Pledgor shall ensure that the relevant Pledged Property in
modified form (including all additions made thereto) shall remain the subject of
the pledge to the benefit of the Pledgeholder under this Agreement.
 
Section 8.04. Information
 
The Pledgor shall furnish promptly to the Pledgeholder such information
pertaining to the Pledged Property and such additional information as the
Pledgeholder may from time to time reasonably request, consistent with the
information and access rights granted to the Pledgeholder by the Pledgor in
Section 5.14 (Furnishing of Information) of the Loan Agreement. Upon reasonable
notice from the Pledgeholder, the Pledgor shall permit representatives of the
Pledgeholder (including, without limitation, any consultants engaged by the
Pledgeholder) to have access to all the books, correspondence and records of the
Pledgor pertaining to the Pledged Property, and the representatives of the
Pledgeholder may examine the same and make photocopies thereof
 
Section 8.05. Payment Obligations
 
The Pledgor shall pay promptly when due all taxes, duties, assessments,
governmental charges or levies imposed upon the Pledged Property or in respect
of its income or profits therefrom, as well as all claims of any kind against or
with, respect to the Pledged Property, except that a failure to pay such amounts
shall not constitute a
 
25

 
 

--------------------------------------------------------------------------------

 

breach hereof if (i) the validity thereof is being contested in good faith and
by appropriate proceedings; (ii) such proceedings do not involve any risk of the
sale, forfeiture or loss of all or any part of the Pledged Property or any
interest or right therein or thereto; (iii) such proceedings do not, pending
their resolution, have a material adverse effect and could not reasonably be
expected to have a material adverse effect; and (iv) in the Pledgeholder's
reasonable opinion, the Pledgor has set aside adequate reserves or has otherwise
satisfied the Pledgeholder, in its sole discretion, that it has unconditional
access to funds, in compliance with the terms of the Financing Agreements,
sufficient to pay promptly in full any amount that the Pledgor is likely to be
ordered to pay on final determination of such proceedings. The Pledgor shall
pay, or procure the payment of, for the duration of the Security Period, all
present and future registration fees, stamp duties and other imposts or
transaction taxes in relation to the creation, maintenance and perfection of the
security interest in the Pledged Property and any Additional Property and
execution and performance of this Agreement, any Amendment Agreement and any
Additional Pledge Agreement and shall keep the Pledgeholder indemnified against
any failure or delay in making such payments.
 
Section 8.06. Limitations
 
(a) During the term of this Agreement, except as permitted by the Loan Agreement
and Article V (Possession and Control; Right of Inspection), the Pledgor shall
not take any action that would diminish the value of the Pledged Property. The
Pledgor may carry out such works on the Pledged Property as are, in the sole
discretion of the Pledgor, necessary or desirable for the conduct of the
business of the Pledgor, provided, however, that no such works which may
reasonably be likely to decrease the value of any of the Pledged Property shall
be carried out.
 
(b) The Pledgor shall not (i) sell, transfer, lease, part with possession of,
transfer in use or trust or otherwise dispose of any part or all of the Pledged
Property or any interest therein, (ii) create or attempt to create or permit to
subsist any pledge, hypothecation, other Lien, any encumbrance, trust management
or any other trust arrangement, contractual arrangement having the effect of
security, conditional sale or other title retention agreement or other security
interest whatsoever, howsoever created or
 
26

 
 

--------------------------------------------------------------------------------

 

arising or permit any other proprietary right or interest to arise on or affect
the Pledged Property or any part thereof or any interest therein; or (iii)
attempt, offer or agree to do any of (i) or (ii), except with the prior written
consent of the Pledgeholder obtained in accordance with Section 8.13 (Negative
Covenants by the Pledgor) of this Agreement.
 
(c) Except for the pledge granted hereby, the Pledgor shall not create, incur or
permit to exist, and shall take all commercially reasonable actions to defend
the Pledged Property against, and will take such other commercially reasonable
action as is necessary to remove, any encumbrance or Lien with respect to the
Pledged Property. The Pledgor shall not initiate liquidation or reorganisation
proceedings without the prior written consent of the Pledgeholder.
 
(d) The Pledgor further covenants and agrees that it will (i) procure that this
Agreement continues to be a first ranking pledge of the Pledged Property in
favour of the Pledgeholder, subject only to the applicable provisions as to
priority of creditors under the laws of Kazakhstan, (ii) take all commercially
reasonable actions to defend Pledgeholder's right, title and interest to the
first ranking pledge of the Pledged Property against the claims and demands of
all third parties, including any Authority and (iii) procure that the Pledged
Property is not and will not be jeopardised, nor decreased in value, in any
material respect. The Pledgor shall duly discharge all liabilities and duly and
promptly pay all calls, installments or other payments which may be made or
become due in respect of any of the Pledged Property as and when the same from
time to time become due and payable.
 
Section 8.07. Consents; Registrations
 
(a) The Pledgor shall at its own cost and account within ten (10) Business Days
of the execution of this Agreement, register the Pledge with the Registration
Authority, or elsewhere if required by Applicable Law and such registration
shall in any event occur before first Disbursement. The Pledgor shall ensure
that such registration of the Pledge is a first in time priority in any and all
registers or records of the Registration Authority, to secure the first ranking
of the Pledge as contemplated in Section 7.01 (First Ranking Pledge). The
Pledgor shall within ten (10) days after the registration of the
 
27

 
 

--------------------------------------------------------------------------------

 

Pledge with the Registration Authority deliver to the Pledgeholder and permit
the Pledgeholder during the Security Period to retain, at the expense and risk
of the Pledgor, at any office of the Pledgeholder or with any correspondents or
other agents of the Pledgeholder, whether in the United Kingdom, Kazakhstan, or
elsewhere, the originals of all related certificates, documents and filings,
including this Agreement bearing the registration mark and the certificate of
registration of a movable property pledge, confirming such registration.
 
(b) The Pledgor shall use all reasonable endeavours to ensure that, within ten
(10) Business Days of receipt of the amendments to Schedule 1 (Description of
the Equipment and Other Items of Moveable Property, Comprising the Pledged
Property) hereto and/or the Additional Pledge Agreement, it shall register (at
the Pledgor's cost and account) such amended Schedule 1 (Description of the
Equipment and Other Items of Moveable Property, Comprising the Pledged Property)
and/or amended Agreement and/or any Additional Pledge Agreement with the
Registration Authority in order to establish either a valid and perfected or
perfected pledge over the Additional Property. The Pledgor shall within ten (10)
days after such registration with the Registration Authority deliver to the
Pledgeholder and permit the Pledgeholder during the Security Period to retain,
at the expense and risk of the Pledgor, at any office of the Pledgeholder or
with any correspondents or other agents of the Pledgeholder, whether in the
United Kingdom, Kazakhstan, or elsewhere, the originals of all related
certificates, documents and filings, including the certificate of the
registration of such amended Schedule 1 (Description of the Equipment and Other
Items of Moveable Property, Comprising the Pledged Property) and/or any
Additional Pledge Agreement; the amended Agreement and/or any Additional Pledge
Agreement bearing the registration mark, confirming such registration.
 
(c) The Pledgor shall do, authorise and permit to be done each and every other
act or thing and agrees to execute any additional documents or instruments which
may be deemed necessary by the Pledgeholder to (i) register the Pledge or any
modification, amendment or supplement thereto or any other agreement or document
that may be requested by the Pledgeholder in order to implement this Agreement
and the transactions
 
28

 
 

--------------------------------------------------------------------------------

 

as set out herein, to protect or preserve the rights, title and interests of the
Pledgeholder with respect to the Pledged Property and for the purpose of
enforcing the Pledgeholder 's rights under or in connection with this Agreement;
and (ii) obtain all the consents and authorisations which, in the opinion of the
Pledgeholder, are necessary or desirable to comply with Applicable Law with
respect to the Pledge.
 
(d) The Pledgor undertakes to maintain the Pledge in perfected form at all times
during the Security Period.
 
Section 8.08. Governmental Expropriation
 
In the event that the Pledged Property is taken by or pursuant to any Authority
or through the exercise of a purported right of an Authority to pre-empt the
purchase of, requisition, expropriate, take or nationalise the Pledged Property,
or is taken through any governmental action or inaction which affects the use or
value of the Pledged Property, the Pledgor and Pledgeholder shall join and
co-operate at the Pledgor's cost, in prosecuting their respective claims,
including claims for damages. All Proceeds awarded as compensation for the
government requisition, expropriation, taking or nationalisation of any part of
the Pledged Property shall be paid to the Pledgeholder and retained by the
Pledgeholder as part of the Pledged Property. If such Proceeds for any reason
whatsoever are in fact received by the Pledgor, the Pledgor shall immediately
pay them to the Pledgeholder or immediately provide to the Pledgeholder other
security, acceptable to the Pledgeholder.
 
Section 8.09. General Notices
 
The Pledgor shall advise the Pledgeholder promptly and in reasonable detail of
any event which affects, or could reasonably be expected to affect the value of
any of the Pledged Property, the Pledge granted hereby or any of the
Pledgeholder's rights under this Agreement, including (i) any Lien asserted
against any part of the Pledged Property, (ii) any loss, any damage, theft or
destruction of the Pledged Property or relating to any part of the Pledged
Property, (iii) any proposals concerning the obligatory acquisition by any
person or entity of all or any part of the Pledged Property or any proposals
 
29

 
 

--------------------------------------------------------------------------------

 

concerning the obligatory transfer to any person or entity of the right of
ownership to all or any part of the Pledged Property, (iv) any court proceeding
(or any other proceeding or bringing of suits, claims or notices which might
lead to a court proceeding) with respect to all or any part or parts of the
Pledged Property, and (v) the occurrence of any other event which could
reasonably be expected to affect the value of the Pledged Property or on the
Pledge granted hereby. The Pledgor shall in each of the above cases immediately
upon becoming aware of any of the above , at the Pledgor's sole expense, take
such measures and undertake such actions with respect to the aforesaid Lien,
loss, damage, theft, destruction, proposals, applications, court proceedings,
other proceedings, suits, claims, events and the like which may reasonably be
required to protect the interests of the Pledgor and the Pledgeholder with
regard thereto.
 
Section 8.10. Further Assurances
 
The Pledgor shall execute all such other documents and instruments and do all
such other acts and things as the Pledgeholder may determine are necessary or
desirable for the purposes of ensuring the validity, legality and first ranking
of the Pledge given in this Agreement or to enable the Pledgeholder to exercise
any of the rights and powers granted to it under this Agreement. In addition,
the Pledgor agrees at any time and from time to time upon the reasonable request
of the Pledgeholder and at the sole expense of the Pledgor, to promptly and duly
sign a replacement pledge agreement which the Pledgeholder may prepare
containing a description of the Pledged Property in such detail as may be
required by the Pledgeholder.
 
Section 8.11. Powers of Attorney
 
For the purposes of securing the rights of the Pledgeholder to the Pledged
Property and the performance of all the obligations and duties of the Pledgor to
the Pledgeholder under this Agreement, the Loan Agreement and any other
Financing Agreements, the Pledgor shall within 3 (three) Business Days of the
execution of this Agreement, and thereafter upon the first demand of the
Pledgeholder, appoint by a power of attorney the Pledgeholder or any person
designated by the Pledgeholder as representative or representatives of the
Pledgor. The Pledgeholder or such representative
 
30

 
 

--------------------------------------------------------------------------------

 

shall possess the full right to appoint deputies and the right to delegate
further any powers with respect to all or part of the Pledged Property of the
Pledgor. The Pledgor is obliged to renew such power of attorney or powers of
attorney when necessary in order to ensure the continuing validity of the powers
of attorney within the Security Period. The Pledgeholder or the representative
shall be further entitled on behalf and in the name of the Pledgor or otherwise
to sign legally binding documents or to perform actions having legally binding
consequences, which the Pledgeholder (or its deputies or other empowered
persons) consider, in its opinion, to be appropriate in connection with the
exercise of any rights of the Pledgeholder pursuant to any of this Agreement,
the Loan Agreement or any other Financing Agreement or which the Pledgor shall
be obliged to create for the benefit of the Pledgeholder in accordance with this
Agreement, the Loan Agreement or any other Financing Agreement. The Pledgeholder
may only use such power of attorney to the extent that the Pledgor has not taken
any action requested by the Pledgeholder pursuant to Section 8.07 (Consents;
Registrations), unless a Default has occurred, in which case such power of
attorney may be exercised in the sole discretion of the Pledgeholder. All powers
of attorney described in this Section shall be issued in the Russian and English
language, in the manner required by the Charter of the Pledgor and Applicable
Law, shall be substantially in the form as set out in Schedule 2 (Form of Power
of Attorney) and as agreed by the Pledgeholder, shall bear the corporate seal of
the Pledgor and shall be notarized and apostilled .
 
Section 8.12. Defence of Pledge
 
Save to the extent allowed under Section 8.06 (Limitations), the Pledgor shall,
at its sole cost and expense, defend the Pledged Property and the Pledge created
hereunder in favour of the Pledgeholder against all claims, demands, attachments
or any legal or administrative proceedings made, commenced or threatened by any
person at any time claiming the same or any interest therein, and promptly
notify the Pledgeholder of any such claims or demands.
 
Section 8.13. Negative Covenants by the Pledgor
 
Until the Secured Obligations have been repaid or discharged in full to the
 
31

 
 

--------------------------------------------------------------------------------

 

satisfaction of the Pledgeholder, the Pledgor shall not, without the
Pledgeholder's prior written consent:
 
(a) not modify any agreement relating to the Pledged Property;
 
(b) sell, assign, transfer, lease, or otherwise alienate or dispose of all or
any part of the Pledged Property or purchase or otherwise redeem the same, or
attempt, offer or agree to do so in any way that is not expressly permitted
under this Agreement or under any of the Financing Agreements;
 
(c) except for the Pledge created hereunder, create, incur or permit to exist
any Lien with respect to any of the Pledged Property, and, in furtherance
thereof, the Pledgor shall take all necessary action under Applicable Law to
defend the Pledged Property against, and shall take all such other action as is
necessary to remove, any such Lien with respect to the Pledged Property. The
Pledgor shall not be deemed to be in breach of this covenant in the event that a
Permitted Lien, as described in Section 6.05(2) of the Loan Agreement, is
established, provided that the Pledgor will take all such action as is necessary
to remove any such Permitted Lien in accordance with the terms of the Loan
Agreement;
 
(d) take or permit the taking of any action (corporate or otherwise) that: (i)
has or is likely to have a material adverse effect on the ability of the Pledgor
to perform its obligations hereunder; or (ii) result in a breach of the covenant
in paragraph (c) of Section 8.06 (Limitations); or (iii) materially and
adversely affect the status and ranking of the Pledgeholder as secured creditor
hereunder, in each case, as reasonably determined by the Pledgeholder;
 
(e) initiate liquidation or insolvency proceedings or any reorganisation of the
Pledgor;
 
(f) without prejudice to the Pledgeholder's rights under Section 8.08
(Governmental Expropriation), settle:
 
(i)suits or claims pertaining to all or any part of the Pledged Property (other
 
32

 
 

--------------------------------------------------------------------------------

 

than the settlement of such suits or claims where such suits and claims
themselves do not constitute a Default); or
 
(ii)suits or claims with regard to any insurance agreements in respect of all or
 
any part of the Pledged Property (if such insurance is retained), or any other
compensation or insurance payments pertaining thereto other than as permitted
pursuant to the Loan Agreement or the other Financing Agreements.
 
(g)do any act, or omit to do any act, if that act or omission would adversely
 
affect the rights of the Pledgeholder under this Agreement or any other
Financing Agreement.
 
ARTICLE IX - DEFAULT; REMEDIES Section 9.01. Rights upon Default
 
If a Default has occurred or is continuing, the Pledge hereby constituted shall
become immediately enforceable and the Pledgeholder may immediately levy
execution upon all or any part of the Pledged Property in a compulsory
non-judicial procedure through a tender sale (auction) according to the
procedures established under the laws of Kazakhstan or, at the option of the
Pledgeholder, levy execution upon the Pledged Property through a judicial
procedure. The Pledgeholder shall also be entitled to any other remedies
permitted under the laws of Kazakhstan. Unless otherwise provided for by the
laws of Kazakhstan, as at the time of a Default the Pledgor shall be notified
thereof and the Pledgeholder shall notify the Pledgor of any tender (auction)
within the procedure and terms provided for by law. The Pledgor shall not hinder
the Pledgeholder from levying execution upon the Pledged Property.
 
Section 9.02. Remedies
 
The Pledgeholder shall have the right to do all or any of the following (without
limitation) subject always to its compliance with Applicable Law and in
 
33

 
 

--------------------------------------------------------------------------------

 

accordance with the terms of this Agreement without any need to seek or obtain
any further consents or authorisations from the Pledgor or any third party, in
connection with the sale or other disposition of all or any part of the Pledged
Property or in preparation for any such sale or other disposition to do all or
any of the following (without limitation):
 
(a) To receive from the Pledgor all original documents related to the Pledged
Property;
 
(b) to take measures, to protect and preserve the Pledged Property or any part
thereof;
 
(c) to bring or defend demands in mediation, court, arbitration or other dispute
resolution bodies and to, conduct negotiations relative to all or any part of
the Pledged Property;
 
(d) to delegate by power(s) of attorney or in any other manner to any person or
entity or fluctuating body of persons or entities, all or any of the powers and
authorities which are for the time being exercisable by the Pledgeholder under
this Agreement in relation to the Pledged Property or any part thereof.
 
Section 9.03. Rights Absolute
 
To the fullest extent permitted by Applicable Law, the Pledgeholder may enforce
or request enforcement of any provision of this Agreement and the rights granted
hereunder without having first to exhaust any other remedy or to enforce any
other Lien that the Pledgeholder may otherwise have against the Pledgor or any
other property or assets of the Pledgor. For the purposes hereof, and to the
fullest extent permitted by Applicable Law, the Pledgor hereby expressly waives
any requirement of presentment, demand, protest or other notice of any kind.
 
Section 9.04. Further Rights upon Default
 
The Pledgor agrees that in addition to the rights of the Pledgeholder hereunder,
the Pledgeholder shall on the occurrence of a Default have all the rights
granted to it pursuant to the power of attorney referred to in Section 8.11
(Powers of Attorney).
 
34
 
 
 

--------------------------------------------------------------------------------

 

Section 9.05. Expenses
 
The costs and expenses incurred by the Pledgeholder in connection with the
exercise of any of its rights under this Article IX shall be immediately payable
to the Pledgeholder by the Pledgor upon demand by the Pledgeholder and any such
costs and expenses shall be included and form part of the Secured Obligations
hereunder.
 
Section 9.06. No Responsibility for Loss
 
The Pledgeholder shall not bear any responsibility for any loss, damage or harm
which may result from the exercise, or the failure to exercise, or the
impossibility to exercise, or the delay in exercising any of the Pledgeholder's
rights and powers pursuant to this Agreement.
 
ARTICLE X - APPLICATION OF PROCEEDS Section 10.01. Priority of Monies
Application
 
To the fullest extent permitted by Applicable Law, all Proceeds from any sale or
other disposition of the Pledged Property, together with all monies received by
the Pledgeholder hereunder, shall be applied to make payments in the following
order:
 
(a) first, to the payment of all costs and expenses incurred by the Pledgeholder
in connection with such sale or disposition or any other enforcement action
taken pursuant to Article IX (Default; Remedies) above, and/or the collection of
any such monies (including, without limitation, legal fees and expenses) and/or
the exercise by the Pledgeholder of any other of its rights and/or powers under
this Agreement or in respect of the dissolution or liquidation of the Pledgor;
and
 
(b) second, the balance of such money shall be applied to the payment of the
Secured Obligations as described in Section 2.01 (Secured Obligations).
 
Section 10.02. Surplus
 
Any surplus of cash proceeds remaining after the termination of the Loan
 
35

 
 

--------------------------------------------------------------------------------

 

Agreement and the payment in full of the amounts described in Section 10.01
(Priority of Monies Application) shall be paid over to the Pledgor or to such
person or entity as is lawfully entitled thereto.
 
Section 10.03. Deficiency
 
In the event that the proceeds collected or received by the Pledgeholder
hereunder are insufficient to pay all amounts to which the Pledgeholder is
legally entitled in the currency provided for in the Loan Agreement (whether
before or after payments are made pursuant to Section 10.01(a) above) the
Pledgor shall remain liable for any deficiency, together with interest thereon,
at the applicable rate set forth in Section 3.06 (Default Interest) of the Loan
Agreement.
 
ARTICLE XI - TERMINATION; RELEASE
 
Section 11.01. Termination Provisions
 
At the end of the Security Period, this Agreement and all rights and interests
hereunder shall terminate; provided, however, that the obligations of the
Pledgor under Article XII (Indemnity) shall survive the termination of this
Agreement.
 
Section 11.02. Termination and Release
 
Upon termination of this Agreement, the Pledgeholder, at the written request and
sole expense of the Pledgor, shall execute and deliver to the Pledgor all
agreements, documents or instruments that are reasonably necessary to
acknowledge the satisfaction, termination and release of this Agreement and the
Pledge created hereby. Any such satisfaction, termination and release shall be
without recourse upon or warranty by the Pledgeholder.
 
36

 
 

--------------------------------------------------------------------------------

 

ARTICLE XII - INDEMNITY
 
Section 12.01. Indemnification of Pledgeholder and Others
 
(a) The Pledgor assumes full liability for, and agrees to and shall indemnify
and hold harmless the Pledgeholder and its officers, directors, employees,
representatives and agents (individually referred to as an "Indemnitee" and
collectively as "Indemnitees") against and from, any and all liabilities,
obligations, losses, damages (compensatory, punitive or otherwise), penalties,
claims, actions, Taxes, suits, costs and expenses (including, reasonable legal
counsel's fees and expenses and costs of investigation) of whatsoever kind and
nature, including, without prejudice to the generality of the foregoing, those
arising in contract or tort (including, negligence) or by strict liability or
otherwise, which are imposed on, incurred by or asserted against the
Pledgeholder or any of its officers, directors, employees, agents or servants
(whether or not also indemnified by any other person under any other document)
and which in any way relate to or arise out of, whether directly or indirectly:
 
(i) any of the transactions contemplated by any Financing Agreement or Project
Agreement or the execution, delivery or performance thereof;
 
(ii) the operation or maintenance of the Pledgor's facilities or the ownership,
control or possession thereof by the Pledgor; or
 
(iii) the exercise by the Pledgeholder of any of its rights and remedies under
any of the Financing Agreements;
 
provided that the Pledgeholder shall not have any right to be indemnified
hereunder for its own gross negligence or wilful misconduct.
 
(b) The Pledgor shall pay or procure the payment for the duration of the
Security Period of all present and future registration fees, stamp duties and
other imposts or transaction taxes in relation to the execution, delivery and
performance of this Agreement and the maintenance of the Pledge provided for
hereby and shall keep the Pledgeholder indemnified against any failure or delay
in paying them.
 
37

 
 

--------------------------------------------------------------------------------

 

Section 12.02. Unenforceability; Maximum Permitted Satisfaction.
 
If and to the extent that the obligations of the Pledgor under this Article XII
are unenforceable for any reason, the Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
 
Section 12.03. Reimbursements Unpaid Deemed Secured Obligations.
 
Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute, to the extent permitted by Applicable Law,
obligations secured by the Pledged Property. The indemnity obligations of the
Pledgor contained in this Article XII shall continue in full force and effect
notwithstanding the full payment of all loans made under the Loan Agreement and
other amounts secured under this Agreement. For avoidance of doubt, the Parties
hereby agree that the Pledgor shall not be entitled to repudiate this
obligation.
 
ARTICLE XIII - COSTS
 
All costs, taxes, including moveable property taxes, charges and duties relating
to the Pledged Property and to the execution, registration, filings,
authorizations, consents, notarizations and enforcement of this Agreement and
any of the rights of the Pledgeholder provided for in it (including, but not
limited to, duties, expenses and fees (including legal fees)) shall be borne by
the Pledgor; provided that if notwithstanding this provision, the Pledgeholder
has paid any such costs, taxes, charges or duties, the Pledgor shall immediately
upon request of the Pledgeholder, reimburse the Pledgeholder for all such
amounts paid in the currency incurred.
 
38

 
 

--------------------------------------------------------------------------------

 

ARTICLE XIV - MISCELLANEOUS
 
Section 14.01. Term of Agreement
 
This Agreement shall continue in full force until full and irrevocable discharge
of the Secured Obligations pursuant to the terms of the Financing Agreements
(but without prejudice to Article XI (Termination; Release)).
 
Section 14.02. Entire Agreement; Amendment and Waiver
 
This Agreement and each of the other Financing Agreements and any other
documents referred to herein or therein constitute the entire obligations of the
parties hereto with respect to the subject matter hereof and shall supersede any
prior expressions of intent or understandings with respect to this transaction.
Any amendment to, or waiver by the Pledgeholder of any of the terms or
conditions of, or consent given by the Pledgeholder under, this Agreement
(including, without limitation, under this Section) shall be in writing, signed
by the Pledgeholder and, in the case of an amendment, by the Pledgor.
 
Section 14.03. Pledgor's Obligations
 
The Pledgor agrees to be bound by the terms and provisions of this Agreement, to
make no payments or distributions contrary to the terms and provisions hereof
and to do every other act and thing necessary or appropriate to carry out such
terms and provisions.
 
Section 14.04. Notices
 
Any notice, application or other communication to be given or made under this
Agreement shall be in writing. Except as otherwise provided in this Agreement,
such notice, application or other communication shall be deemed to have been
duly given or made when it is delivered by hand, airmail or facsimile
transmission to the party to which it is required or permitted to be given or
made at such party's address specified below or at such other address as such
party designates by notice to the party giving or making
 
39

 
 

--------------------------------------------------------------------------------

 

such notice, application or other communication.
 
For the Pledgor:
 
Balykshy L.L.P.
3rd Floor
174B Furmanov Street Almaty
Republic of Kazakhstan
 
Attention: Paul A. Roberts, Director
Fax: +7 (327) 272 8450
 
For the Pledgeholder:
 
European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom
 
Fax: +44 20 7338 6100
Attention: Operation Administration Unit
 
Section 14.05. English Language
 
All documents to be furnished or communications to be given or made by the
Pledgor under this Agreement shall be in the English language or, if in another
language, shall be accompanied by a translation into English certified by the
Pledgor, as the case may be, which translation shall be the governing version
among the Pledgor and the Pledgeholder.
 
40

 
 

--------------------------------------------------------------------------------

 

Section 14.06. Indemnity and Expenses
 
(a) The Pledgor shall be liable to indemnify the Pledgeholder on demand against
any loss or expense sustained or incurred by the Pledgeholder as a result of:
 
(i)  
a failure by the Pledgor to perform any of its obligations under this Agreement;
or

 
(ii)  
any representation or warranty made in this Agreement by the Pledgor having been
untrue, incorrect or misleading when made.

 
(b) The indemnities contained in this Agreement, including this Section 14.06
and Article XII (Indemnity), shall survive the termination of this Agreement.
 
Section 14.07. Rights, Remedies and Waivers
 
(a) For the avoidance of doubt, any misrepresentation or breach of any
 
right or remedy hereunder by the Pledgor shall be deemed a Default;
 
(b) The rights and remedies of the Pledgeholder in relation to any
misrepresentation or breach of warranty on the part of the Pledgor shall not be
prejudiced by any investigation by or on behalf of the Pledgeholder into the
affairs of the Pledgor, by the execution or the performance of this Agreement or
by any other act or thing which may be done by or on behalf of the Pledgeholder
in connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.
 
(c) No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to the Pledgeholder upon any default under
this Agreement or any other agreement shall impair any such right, power or
remedy or be construed to be a waiver thereof or an acquiescence therein. No
single or partial exercise of any such right, power or remedy shall preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No action of the Pledgeholder in respect of any such default, or
acquiescence by them therein, shall affect or impair any
 
41

 
 

--------------------------------------------------------------------------------

 

right, power or remedy of the Pledgeholder in respect of any other default.
 
(d) The rights and remedies provided in this Agreement and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by Applicable Law or otherwise.
 
(e) In addition to the Pledgeholder's right to out-of court sale of the Pledged
Property upon Default, the Pledgeholder may proceed to protect and enforce their
rights hereunder in any court or other tribunal by an action at law, suit in
equity or other appropriate proceedings, whether for damages, the specific
performance of any term hereof or otherwise, or in aid of the exercise of any
power granted hereby or by law. The Pledgor hereby agrees to pay to the
Pledgeholder on demand such amount in the Loan Currency as shall be sufficient
to reimburse the Pledgeholder for its costs and expenses related to, or arising
out of, any such action or remedies, including, reasonable fees and expenses of
legal counsel.
 
Section 14.08. Governing Law
 
This Agreement and the rights and obligations of the Parties hereunder shall be
governed by and construed in accordance with the laws of Kazakhstan (including
any international treaties to which Kazakhstan is a party and which are in force
in the territory of Kazakhstan).
 
Section 14.09. Arbitration and Jurisdiction
 
(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one (1) arbitrator and the appointing authority shall be
LCIA (London Court of International Arbitration). The seat and place of
arbitration shall be London, England and the English language shall be used
throughout the arbitral proceedings. The parties hereby waive any rights under
the Arbitration Act 1996 or otherwise to appeal any arbitration award to, or to
seek determination of a preliminary point of law by, the courts
 
42

 
 

--------------------------------------------------------------------------------

 

of England. The arbitral tribunal shall not be authorised to take or provide,
and the Pledgor agrees that it shall not seek from any judicial authority, any
interim measures of protection or pre-award relief against the Pledgeholder, any
provisions of the UNCITRAL Arbitration Rules notwithstanding. The arbitral
tribunal shall have authority to consider and include in any proceeding,
decision or award any further dispute properly brought before it by the
Pledgeholder (but no other party) insofar as such dispute arises out of any
Financing Agreement, but, subject to the foregoing, no other parties or other
disputes shall be included in, or consolidated with, the arbitral proceedings.
In any arbitral proceeding, the certificate of the Pledgeholder as to any amount
due to the Pledgeholder under any Financing Agreement shall be prima facie
evidence of such amount.
 
(b) Notwithstanding Section 14.09(a), this Agreement and the other Financing
Agreements, and any rights of the Pledgeholder arising out of or relating to
this Agreement or any other Financing Agreement, may, at the option of the
Pledgeholder, be enforced by the Pledgeholder in the courts of Kazakhstan or in
any other courts having jurisdiction. For the benefit of the Pledgeholder, the
Pledgor hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of England with respect to any dispute, controversy or claim arising out
of or relating to this Agreement or any other Financing Agreement, or the
breach, termination or invalidity hereof or thereof. The Pledgor hereby
irrevocably consents to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein. The Pledgor covenants and agrees that, so long as
it has any obligations under this Agreement, it shall maintain a duly appointed
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by the Pledgeholder in
respect of any Financing Agreement and shall keep the Pledgeholder advised of
the identity and location of such agent. Nothing herein shall affect the rights
of the Pledgeholder to commence legal actions or proceedings against the Pledgor
in any manner authorised by the laws of any relevant jurisdiction. The
commencement by the Pledgeholder of legal actions or proceedings in one or more
jurisdictions shall not preclude the Pledgeholder from commencing legal actions
or proceedings in any other jurisdiction, whether concurrently or not. The
Pledgor
 
43

 
 

--------------------------------------------------------------------------------

 

irrevocably waives any objection it may now or hereafter have on any grounds
whatsoever to the laying of venue of any legal action or proceeding and any
claim it may now or hereafter have that any such legal action or proceeding has
been brought in an inconvenient forum.
 
Section 14.10. Privileges and Immunities of the Pledgeholder
 
Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of the Pledgeholder
accorded under the Agreement Establishing the European Bank for Reconstruction
and Development, international convention or any Applicable Law. Notwithstanding
the foregoing, the Pledgeholder has made an express submission to arbitration
under Section 14.09(a) and accordingly, and without prejudice to its other
privileges and immunities (including, without limitation, the inviolability of
its archives), it acknowledges that it does not have immunity from suit and
legal process under Article 5(2) of Statutory Instrument 1991, No. 757 (The
European Bank for Reconstruction and Development (Immunities and Privileges)
Order 1991), or any similar provision under English law, in respect of the
enforcement of an arbitration award duly made against it as a result of its
express submission to arbitration pursuant to Section 14.09(a).
 
Section 14.11. Waiver of Sovereign Immunity
 
The Pledgor represents and warrants to the Pledgeholder that this Agreement, the
Loan Agreement, and any other Financing Agreements and the undertakings by the
Pledgor under any such Financing Agreements to which it is a party are
commercial rather than public or governmental acts and that the Pledgor is not
entitled to claim immunity from legal proceedings with respect to itself or any
of its assets on the grounds of sovereignty or otherwise under any Applicable
Law or in any jurisdiction where an action may be brought for the enforcement of
any of the obligations arising under or relating to this Agreement or the other
Financing Agreements. To the extent that the Pledgor or any of its assets has or
hereafter may acquire any right to immunity from set­off, legal proceedings,
attachment prior to judgment, other attachment or execution of judgment on the
grounds of sovereignty or otherwise, the Pledgor hereby irrevocably
 
44

 
 

--------------------------------------------------------------------------------

 

waives such rights to immunity in respect of its obligations arising under or
relating to this Agreement, the Loan Agreement or any other Financing
Agreements.
 
Section 14.12. Reliance
 
The Pledgor acknowledges that the Pledgeholder is entering into this Agreement,
and has acted, solely in its capacity as a lender under the Loan Agreement, and
not as an advisor to the Pledgor. The Pledgor represents and warrants that, in
entering into this Agreement, it has engaged and relied upon advice given to it
by its own legal, financial and other professional advisors and it has not
relied on and will not hereafter rely on any advice given to it by the
Pledgeholder.
 
Section 14.13. Successors and Assigns
 
(a) This Agreement binds and inures to the benefit of the respective successors,
assignees and permitted transferees of the parties hereto.
 
(b) The Pledgor may not assign or otherwise transfer all or any part of its
rights or obligations under this Agreement without the prior written consent of
the Pledgeholder.
 
(c) The benefit of this Agreement may be freely and unconditionally assigned,
transferred or otherwise disposed of, in whole or in part, by the Pledgeholder
to any other person.
 
Section 14.14. Rights of Third Parties
 
A person who is not a party to this Agreement has no rights under any Applicable
Law to enforce or enjoy the benefit of any term of this Agreement (except as
provided for in Section 14.13 (Successors and Assigns).
 
Section 14.15. No Partnership or Agency
 
Nothing in this Agreement (or any of the arrangements contemplated hereby) shall
be deemed to constitute a partnership between the parties hereto nor save as
 
45

 
 

--------------------------------------------------------------------------------

 

 
expressly provided herein constitute any party the agent of any other for any
purpose. Section 14.16. Agreement as property of the Pledgeholder

 
This Agreement is and will remain the property of the Pledgeholder after any
release, settlement, discharge or arrangement relating to the liability of the
Pledgor under this Agreement.
 
Section 14.17. Integrity
 
Schedule 1 (Description of the Equipment and other Items of Moveable Property,
comprising the Pledged Property) hereto, as may be amended from time to time,
forms an integral part of this Agreement.
 
Section 14.18. Severability
 
Each of the provisions of this Agreement shall be severable and distinct from
one another and if at any time any one or more of those provisions (or any part
thereof) is or becomes invalid, illegal or unenforceable the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. In this event, to the extent practicable under the circumstances,
the parties to this Agreement shall negotiate in good faith to replace the void,
illegal or unenforceable provision with a valid, legal and enforceable provision
which corresponds as far as possible to the spirit and purpose of the void,
illegal or unenforceable provision.
 
Section 14.19. Disclosure
 
(a) the Pledgeholder may disclose such documents, information and records
regarding the Pledgor or any other party to a Financing Agreement and this
transaction (including, without limitation, copies of this Agreement and any
Financing Agreement) as the Pledgeholder deems appropriate in connection with
any dispute involving the Pledgor or any other party to a Financing Agreement,
for the purpose of preserving or enforcing any of the Pledgeholder 's rights
under any Financing Agreement
 
46

 
 

--------------------------------------------------------------------------------

 

or collecting any amount owing to the Pledgeholder or in connection with any
proposed Participation or any other proposed sale, transfer, assignment,
novation or other disposal contemplated by above Section 14.13 (Successors and
Assigns).
 
(b) Except as required by Applicable Law, the Pledgor shall not
 
disclose any documents, information and records regarding itself, the
Pledgeholder or any other party to a Financing Agreement and this transaction
(including without limitation, copies of this Agreement and any Financing
Agreements).
 
Section 14.20. Language and Counterparts
 
(a) This Agreement shall be drawn up and executed in the English language.
 
(b) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.
 
Section 14.21. Survival
 
Notwithstanding termination of this Agreement, (i) the representations and
warranties given by the Pledgor in Article VII (Representations and Warranties);
(ii) the covenants of the Pledgor in Article VIII (Covenants of the Pledgor) and
Section 8.13 (Negative Covenants of the Pledgor); and (iii) the provisions set
forth in Section 8.05 (Payment Obligations) and XIV (Miscellaneous) and of this
Section 14.21, shall survive and remain in full force and effect until the
Secured Obligations have been fully and irrevocably discharged strictly in
accordance with the provisions of the Financing Agreements, as evidenced by a
written instrument signed by the Pledgeholder.
 
The parties hereto agree that this Agreement shall take effect as of the date
first written above.
 
[Signature Page Follows]
 
47

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Pledgor and Pledgeholder have caused this Agreement to
be executed by their duly authorised representatives as of the date first above
written.
 


Executed by
BALYKSHY L.L.P. acting by
authorised signatory
Name:
Position:
)
)
)
/s/ Paul Roberts
Director

 
 
Executed by
EUROPEAN BANK
FOR RECONSTRUCTION
AND DEVELOPMENT
acting by (authorised signatory)
Name:
)
)
))
)
/s/
 

 
 
48
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
DESCRIPTION OF THE EQUIPMENT AND OTHER ITEMS OF MOVEABLE
 
PROPERTY, COMPRISING THE PLEDGED PROPERTY
 
Detailed list of equipment and other items of moveable property
 
No.
Name
Inventory
Number
Value, tenge
1
Metal coat rack 150*56*170
10
43,709
2
Armchair Classic nero PSOOCSLM1
13
268,197
3
Leather armchair Senior
26
137,001
4
Composition 200-163 Gaudi
28
274,002
5
Partition Nemo grigio
32
83,594
6
Table 80*80*72 faggio
36
20,318
7
Reception table with a panel 80*32*37
37
14,165
8
Reception table with a panel 90*90*109
38
51,782
9
Stand for TV 100*60*60 grey
39
26,007
10
Armchair Ergo Line
40
25,543
11
Armchair model 04000 nero
43
227,561
12
Wardrobe 90*45*210 grigio
45
46,441
13
Case with sliding doors 90*86,5
46
33,670
14
Open case 90*44*141 girgio
47
36,688
15
Writing desk 80*80*72
49
35,992

 
 
49

 
 

--------------------------------------------------------------------------------

 

16
Case with sliding doors 90*86,5
52
33,670
17
IBP ARC BR1500 I Back UPS RS 1500 VA
54
39,734
18
Monitor 17" TFT LG Flatron L 1752 S
55
17,932
19
CISCO 877 router
56
34,486
20
HP DW027A HP Back Up — Back up device
58
50,891
21
Fax Panasonic KX-FP218RU
62
14,629
22
Computer P 43,0/1024MB/HDD160GB/DVD-RW/FDD/K/M/17"
64
62,106
23
Computer Celeron2,66/512DDR2/80GB/DVD-RW/FDD/Case desktop
65
45,853
24
Wooden blinds
66
49,524
25
Metal blinds
67
65,333
26
Safe BSK 670
68
46,449
27
Notebook Toshiba Satellite
69
56,579
28
Telephone KX-T7730RU Panasonic
70
7,550
29
Telephone KX-T7730RU Panasonic
71
7,550
30
Vacuum-cleaner LG V-K 8171 HTU
72
20,877
31
Coffee-making machine Philips HD-7583
73
5,764
32
Fax machine Canon Fax L 100
74
33,033
33
Microwave oven LG MH-6364 C
75
12,448
34
Case 2/A wooden doors 90*45*86,5 grigio
79
111,868
35
Case 2/A glass doors 90*45*127 grigio 201643
80
235,482
36
Cassette holder Kompass 42*56*60 grigio
81
30,050
37
Metal leg — Reception table with a panel 90*90*109
82
4,644

 
50

 
 

--------------------------------------------------------------------------------

 



 


38
Ergonomic table grey
83
5,363
39
Printer HP Color L.T 2600n
84
37,752
40
Writing desk 224104
85
66,266
41
Cassette holder 224125
86
47,247
42
Cabinet for a dish set
88
98,425
43
Leather armchair
90
60,221
44
Scanner 4890
95
10,216
45
Telephone KX-T7730RU Panasonic
96
7,550
46
Binding machine CB 356
97
51,378
47
Blinds
98
23,392
48
Shredder Martine Yale 2000SC
99
37,510
49
Airconditioner TOSHIBA RAS-10H
100
325,263
50
Airconditioner TOSHIBA RAS-13H
101
237,894
51
Airconditioner TOSHIBA RAS-18H
102
158,947
52
Case 140*60*40 103
103
15,873
53
IBP ARC Back UPS 500-RS, ARC BR500I
104
7,645
54
Refrigerator Biryusa 8-C4 Aktau
105
26,984
55
Armchair Prestige motley tapestry NS
108
8,605
56
Computer Dell Optiplex 740 Desktop Chassis
110
59,273
57
Monitor Dell 17" E178FP Mainstream
111
33,788
58
System telephone KX-T7730RU
112
7,645
59
IBP ARC Back UPS 500-RS, ARC BR 5001
113
7,550
60
File cabinet 1330*466*631, 4 sections
117
76,692

 
51

 
 
 

--------------------------------------------------------------------------------

 



 


61
Cabinet base for a table + tall cabinet
138
12,457
62
Computer Dell Optiplex 330 MT Intel Core 2 Duo
143
45,580
63
Monitor Dell 17" E178FP Mainstream
144
33,788
64
Armchair + sofa (black leather)
145
60,609
65
Notebook Toshiba Satellite A200-1GB
146
134,963
66
Fax Panasonic KX FL403RU
147
23,595
67
Telephone KX-TG8226 Panasonic
148
9,438
68
Conference-table 250*110*72 Tiepolo
12
150,797
69
WS-C2960-24TT-L/24 10/100+2 LAN KomyTaTop
57
124,631
70
Server Intel Dual Core 5110/FBDIMM 1 GB 1-Unit
59
203,564
71
Server Intel Dual Core 5120/FBDIMM 2 GB 2-Unit
60
281,398
72
Workcenter 128/133 Xerox with scanning, copying, printing options
61
372,990
73
Manager's table
87
147,431
74
Case + cassette holder
89
131,128
75
Satellite A 110-225 Core Duo 1.6 Ghz 512 MB DDR.80 GB HDD
91
105,616
76
Toshiba Satelite A 100-906
92
117,994
77
Computer network case
93
203,851
78
Case 4/A 191*52*142 Tiepolo
94
138,970
79
Notebook Toshiba Satelite A200-1GH Core Duo
109
134,963
80
Notebook Toshiba Satelite A200-1GH Core Duo
122
134,963
Total
6,291,330

 
52
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
FORM OF POWER OF ATTORNEY
 
[Letterhead of Pledgor]
 
Power of Attorney2
 
BY THIS POWER OF ATTORNEY, made on this [ ] day of [ ], in [ ] by Balykshy
L.L.P., a limited liability partnership organised and existing under the laws of
the Republic of Kazakhstan and having its registered address at 12 Murat
Uskenbaev Street, Atash Village, Tupkaragan District, Mangistau Region, the
Republic of Kazakhstan ("Principal"), hereby authorises the European Bank for
Reconstruction and Development ("EBRD"), to be the Principal's true and lawful
attorney with the power and authority to do, for and on behalf and at the
expense of the Principal, the following acts:
 
(i)  
to exercise all rights of Principal in its capacity as the owner of all of its
movable property (the "Property");

 
(ii)  
to sign legally binding documents or to perform actions with respect to the
Property or any part thereof, having legally binding consequences which EBRD
considers, in its opinion, necessary and proper;

 
(iii)  
to register any encumbrance of the Property or any part thereof, or any
amendments thereto, with the relevant governmental agency or authority in
Kazakhstan;

 
 
2 To be executed in Russian language and English language.
 
53

 
 

--------------------------------------------------------------------------------

 

(iv)  
to obtain all consents and authorisations pertaining to any encumbrance of the
Property or any part thereof;

 
(v)  
to enter into actual possession of the Property or any part thereof, including
any revenues received;

 
(vi)  
to have unlimited access to the Property or any part thereof and to take
possession thereof;

 
(vii)  
to sell the Property or any part thereof or otherwise to dispose of and alienate
the Property or any part thereof or any of the rights of the Principal thereto
on such conditions (including deferred payments or payment by installments) as
EBRD considers necessary and proper;

 
(viii)  
to insure and to take measures with regard to the protection and preservation of
to repair, make changes, improve, replace and operate the Property or any part
thereof;

 
(ix)  
to bring or defend claims in court, submit to arbitration, conduct negotiations
and settle by agreement of the parties and terminate, withdraw and settle any
suits, claims, disputes and examinations relative to all or to any part of the
Property or any part thereof;

 
(x)  
to terminate, release from, or come to an agreement with respect to any other
security interest of the Principal in the Property or any part thereof which
might have priority or identical force in relation to EBRD;

 
(xi)  
to conclude insurance and/or reinsurance agreements or obtain insurance and/or
reinsurance policies with respect to the Property or any part thereof;

 
(xii)  
to delegate any or all of the rights and powers conferred by this Power of
Attorney to EBRD to any other person;

 
(xiii)  
to defend the rights of the Principal to the Property or any part thereof, and
EBRD's rights hereunder, against all claims, demands, attachments or any legal
or administrative proceedings made, commenced or threatened by any person at any
time;

 
(xiv)  
to enforce any rights of the Principal to the Property or any part thereof;

 
(xv)  
to have any other rights that the Principal has as the owner of the Property or
any part thereof; and

 
54

 
 
 

--------------------------------------------------------------------------------

 

 
(xvi) to sign, execute, deliver and receive all documents, contracts, deeds,
agreements and other instruments and to take all such other actions as are
necessary or desirable for the purpose of exercising the authority referred to
in the preceding paragraphs of this Power of Attorney.

 
This Power of Attorney shall be governed by the laws of the Republic of
Kazakhstan.
 
This Power of Attorney and all power and authority conferred on the attorney
under this Power of Attorney shall be valid for three year period starting from
the date written above and shall terminate on [ ].3
 
Balykshy L.L.P.
 
        __________________________________              
[Seal]                                                  
_______________________________
       
Title:                                                                                                                                                    
Title: Chief Accountant
 
Name:                                         Name:
 
[notarization]
 
[apostille]
 
 
3 Insert relevant date 3 years from date of the power of attorney.
 
55

 
 

--------------------------------------------------------------------------------

 
